Citation Nr: 0836566	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to vocational rehabilitation benefits other than 
Employment Services, to include retroactive payment for 
training.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 determination of the 
Vocational Rehabilitation and Education Department at a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.  The veteran recently 
moved to South Carolina; his appeal was transferred 
accordingly.

The veteran testified before a Vocational Rehabilitation 
Employment Officer from the Winston-Salem RO regarding the 
issue that is the subject of this Remand in September 2000; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant indicated a desire for a hearing before a Board 
member at a local VA office on his VA Form 9, received in 
February 2000.  At the same time the veteran submitted a form 
indicating a desire for a hearing with a RO Decision Review 
Officer (DRO).  The record reflects that he testified before 
a Vocational Rehabilitation Employment Officer at the 
Winston-Salem RO in September 2000.  A notation was made in 
the file that this hearing satisfied the veteran's request 
for a hearing.  

However, the veteran submitted a duplicate VA Form 9 in 
February 2004 in which again indicated his desire for a 
hearing before a Board member.  It is clear from the 
veteran's handwritten remarks that this hearing request 
refers to his still pending Vocational Rehabilitation claim.  
Moreover, there is no indication that the veteran ever 
withdrew his February 2000 request for a hearing before a 
Board member; there is nothing in the laws or regulations 
which states that veterans are not entitled to hearings with 
both local RO employees and Board members on an issue.  
Therefore, in light of the above circumstances, the Board 
finds that a remand is necessary to schedule the veteran for 
a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2007).  


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing per his February 2000 request with 
respect to the issue of vocational 
rehabilitation benefits other than 
Employment Services, to include 
retroactive payment for training.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




